Oliver, Chief Judge:
The cases enumerated in schedule “A,” hereto attached and made a part hereof, are before us at this time on defendant’s motion for dismissal on the ground that the increased duties found to he due the Government on liquidation of the entries involved herein have not been paid.
Copy of defendant’s motion for dismissal was duly served on counsel for plaintiff, and time for reply, as required by rule 6(d) of this court, was allowed. No denial was made either by, or on behalf of, plaintiff of the basic fact that the increased duties found to be due the Government on the liquidations of these entries have not been paid.
An examination of the papers in each of these cases discloses that the motion is good. Payment of duties is a condition precedent to the right to file a protest. Department of the Army et al. v. United States, 25 Cust. Ct. 330, Abstract 54925, and cases therein cited.
Defendant’s motion for dismissal of these protests is granted and judgment will be rendered accordingly.
The action herein is consistent with that taken in the similar cases, involving identical circumstances, of C. J. Wahlers v. United States, 45 Cust. Ct. 273, Abstract 64542, Irving Ross v. United States, 45 Cust. Ct. 273, Abstract 64543, and Interim, Inc. v. United States, 46 Cust. Ct. 334, Abstract 65150.